Citation Nr: 1427393	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic kidney disorder, to include nephrolithiasis, renal colic, and chronic urinary tract infections (UTIs). 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for Type II diabetes mellitus.

4.  Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as an anxiety disorder. 

5.  Entitlement to service connection for a chronic thyroid disorder.

6.  Entitlement to service connection for chronic venous insufficiency, claimed as thrombophlebitis.

7.  Entitlement to service connection for a chronic heart condition, claimed as sinus tachycardia.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACUTRA) in the United States Air Force Reserve from February 1980 to May 1980, and for approximately two weeks in June 1980, with several weekends of inactive duty for training (INACDUTRA) until her discharge from the United States Air Force Reserve in February 1981.  Thereafter, she served on active duty as a commissioned officer in the nursing corps of the United States Navy from April 1981 to April 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the St. Petersburg, Florida, VA Regional Office (RO) which, inter alia, denied the Veteran's claims of entitlement to service connection for a chronic kidney disorder (to include nephrolithiasis, renal colic, and chronic UTIs), hypertension, Type II diabetes mellitus, a chronic acquired psychiatric disorder (claimed as anxiety disorder), a chronic thyroid disorder, chronic venous insufficiency (claimed as thrombophlebitis), and a chronic heart condition (claimed as sinus tachycardia).

In November 2010, the Board remanded the case to the agency of original jurisdiction for additional evidentiary and procedural development.  Thereafter, the denials of the claims at issue were confirmed in a January 2012 rating decision/supplemental statement of the case.  The appeal was re-certified and returned to the Board in February 2012 and the Veteran now continues her appeal.  

For the reasons discussed below in the REMAND portion of this decision, the issue of entitlement to service connection for a chronic heart condition, claimed as sinus tachycardia, is REMANDED to the agency of original jurisdiction.  The Veteran and her representative will be notified by VA if any further action is required on their part.


FINDINGS OF FACT

1.  A chronic kidney disorder, to include nephrolithiasis, renal colic, and chronic nephrolithiasis, renal colic, and chronic UTIs, did not have its onset during active military service. 

2.  Hypertension did not have its onset during active military service.

3.  Type II diabetes mellitus did not have its onset during active military service

4.  A chronic acquired psychiatric disorder did not have its onset during active military service. 

5.  A chronic thyroid disorder did not have its onset during active military service.

6.  Chronic venous insufficiency, claimed as thrombophlebitis, did not have its onset during active military service.





CONCLUSIONS OF LAW

1.  A chronic kidney disorder, to include nephrolithiasis, renal colic, and chronic UTIs, was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 101(24), 1101, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  Hypertension was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 101(24), 1101, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Type II diabetes mellitus was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 101(24), 1101, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  A chronic acquired psychiatric disorder was not incurred in active duty.  38 U.S.C.A. §§ 101(24), 1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

5.  A chronic thyroid disorder was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 101(24), 1101, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  Chronic venous insufficiency, claimed as thrombophlebitis, was not incurred in active duty.  38 U.S.C.A. §§ 101(24), 1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The matters on appeal stem from the Veteran's application for VA compensation benefits, which were filed in June 2006.  Thereafter, a VCAA notice letter in July 2006 that addressed the issues on appeal was dispatched to the Veteran, which satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No timing of notice error exists, as fully compliant VCAA notice preceded the initial RO adjudication of the Veteran's claims decided herein in April 2007.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the claims adjudicated herein.  

As pertinent to the service connection claims on appeal, the Board notes that in correspondence dated in May 2008, the Social Security Administration (SSA) informed VA that there were no clinical records in SSA's possession that related to the Veteran's claim.  The National Personnel Records Center (NPRC) also initially indicated to VA that the Veteran's service medical and personnel records were not available.  However, following the Board's remand of November 2010, which expressly instructed the agency of original jurisdiction to search for this aforementioned evidence, the previously unavailable service personnel and medical records pertaining to the Veteran's period of ACDUTRA/INACDUTRA service in the Air Force Reserve and her period of active duty in the Navy were successfully obtained and associated with the record.  The Board has reviewed these records and finds that they are sufficiently complete to permit it to adjudicate the claims.  The Board also finds that the Veteran's relevant post-service medical records from VA and private sources pertinent to the period from 1987 to 2006 have been obtained and associated with the evidence.  In this regard, the Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

Although the Veteran was not provided with VA examinations addressing her claims for service connection for a chronic kidney disorder, hypertension, Type II diabetes mellitus, a chronic acquired psychiatric disorder, a chronic thyroid disorder, and chronic venous insufficiency, this deficit does not render the existing record unusable for purposes of adjudicating these claims on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans' Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing these specific matters on appeal is not prejudicial to the Veteran's claims as she has not met the criteria under McLendon to warrant such an examination with respect to these specific issues and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide these issues and so a VA examination is therefore not necessary to adjudicate these particular claims.  

Specifically, the Board finds that with respect only to the issues of entitlement to service connection for a chronic kidney disorder, hypertension, Type II diabetes mellitus, a chronic acquired psychiatric disorder, a chronic thyroid disorder, and chronic venous insufficiency, the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish an in-service event, injury, or disease relating her current chronic kidney disorder, hypertension, Type II diabetes mellitus, chronic acquired psychiatric disorder, chronic thyroid disorder, and chronic venous insufficiency to her period of honorable active service.  The second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing these claims does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide these claims, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

As previously stated, the Veteran's service medical and personnel records for her periods of ACDUTRA/INACDUTRA service in the Air Force Reserve and period of active naval service have been obtained and associated with her claims file, in full compliance with the remand of the Board in November 2010.  As such, a remand for additional corrective action is therefore not warranted.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to each claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Service connection, generally.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as a chronic kidney disorder as a renal disease or calculi of the kidney, hypertension, Type II diabetes mellitus, and a chronic thyroid disorder as an endocrinopathy, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b) (2013), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2013); a chronic kidney disorder as a renal disease or calculi of the kidney, hypertension, Type II diabetes mellitus, and a chronic thyroid disorder as an endocrinopathy are qualifying chronic diseases within the meaning of this regulation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case with regard to the aforementioned issues.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).

Entitlement to service connection for a chronic kidney disorder, to include nephrolithiasis, renal colic, and chronic UTIs.

As relevant, the Veteran's Air Force Reserve medical records for her periods of ACDUTRA and INACDUTRA show normal genitourinary findings on medical examination in December 1979.  A normal genitourinary system was noted on officer commissioning examination in July 1980.  There is a single treatment note dated in October 1981, showing that bacteriological cultures obtained from her urine sample indicated undeterminably ambiguous results for "possible urinary tract infection - pyelonephritis."  Although there was no confirmed diagnosis of such, she was placed on a regimen of antibiotics to be safe.  Thereafter, no further treatment relating to her urinary system was shown in her service medical records and her genitourinary system was normal on separation medical examination in April 1985.

The Veteran's post-service medical records do not show any treatment for kidney or urinary system disease or dysfunction until November 1993, when she was treated for painful symptoms that were revealed on examination to be due to kidney stones (nephrolithiasis) involving her right kidney.  Prior to then, the pertinent medical evidence includes the reports of two VA medical examinations conducted in September 1987 and May 1989, in conjunction with the Veteran's employment as a VA nurse, which both show normal findings on genitourinary examination and laboratory urinalysis study.  In November 1993, she underwent surgery for removal of the kidney stones.  The clinical record since then shows treatment for recurring kidney pain and dysfunction due to nephrolithiasis, renal colic, and chronic UTIs.  None of her post-service medical records include any objective medical opinion linking these to her period of active duty.  

The Board has considered the foregoing and finds that the weight of the objective clinical evidence is against the Veteran's claim for VA compensation for a chronic kidney disorder (to include nephrolithiasis, renal colic, and chronic UTIs).  The Veteran's genitourinary system was shown to be normal throughout active duty, with only a single incident of treatment for an ambiguous assessment of a possible UTI in October 1981, but with normal genitourinary findings thereafter for the remainder of her active service and no objective clinical diagnosis of a chronic kidney disorder until November 1993, over eight years after her separation from active duty in April 1985.  As a medical nexus between her current kidney disease and dysfunction has not been established through a demonstration of onset in service or through an objective nexus opinion, service connection on a direct basis is not warranted.

Because chronic renal disease or nephrolithiasis was not demonstrated to have been clinically manifest to a compensable degree within the first year after the appellant's separation from her period of active naval service, service connection for a chronic kidney disorder, to include nephrolithiasis, renal colic, and chronic UTIs, cannot be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Inasmuch as the Veteran states that she experienced onset of symptoms relating to a chronic kidney disorder during her period of naval active service and continuity of pertinent symptoms thereafter to the present time, her statements are not deemed to be credible for purposes of establishing chronicity with active duty as they are contradicted by the contemporaneous medical evidence, which indicates no clinical diagnosis of a chronic kidney disorder manifest during any of her periods of active military service or within the one-year presumptive period following her naval service discharge in April 1985.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also, with respect to the impact of the Veteran's training as a nurse on the probative value of her statements, please refer to the Board's discussion under the "Additional considerations" section of this decision.

As there is no objective medical evidence linking the appellant's post-service kidney dysfunction to her periods of active duty, service connection is not established for a chronic kidney and genitourinary disability.  In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  In this case, the Board finds that the preponderance of the evidence is against the appellant's claim and that, therefore, the provisions of 38 U.S.C.A. § 5107(b) (West 2002) and 38 C.F.R. § 3.102 (2013) regarding conferral of the benefit of the doubt are not applicable.  The claim for service connection for a chronic kidney disorder, to include nephrolithiasis, renal colic, and chronic UTIs, is therefore denied.  

Entitlement to service connection for hypertension.

As relevant, the Veteran's Air Force Reserve medical records for her periods of ACDUTRA and INACDUTRA show normal cardiovascular findings on medical examination in December 1979, with a normal systolic/diastolic blood pressure reading of 120/80 in millimeters of mercury (mmHg).  A normal cardiovascular system was noted on officer commissioning examination in July 1980, with a normal blood pressure reading of 114/72 mmHg.  Thereafter, normal blood pressure readings are demonstrated throughout the Veteran's period of active duty, which show systolic readings of no greater than 132 mmHg and diastolic readings of no greater than 89 mmHg.  Separation medical examination in April 1985 revealed a normal cardiovascular system and a normal blood pressure of 98/62 mmHg.

The Veteran's post-service medical records show normal cardiovascular findings on VA medical examinations conducted in September 1987 and May 1989, in conjunction with the Veteran's employment as a VA nurse, which also show blood pressure readings of 120/90 and 110/80 mmHg, respectively.  Several years afterward, approximately in 1997 - 1998, long after the one-year presumptive period had elapsed, the post-service medical records show diagnosis and treatment of the Veteran for chronic hypertension.  Significantly, none of these records contain any objective medical opinion that establishes a nexus between the Veteran's hypertension and her periods of active military service.  

The Board has considered the foregoing and finds that the weight of the objective clinical evidence is against the Veteran's claim for VA compensation for hypertension.  The Veteran's cardiovascular system was shown to be normal throughout active duty with no objective clinical evidence supporting a diagnosis of hypertension manifest to a compensable degree within one year following her separation from active naval service in April 1985.  As a medical nexus between her current hypertensive disease has not been established through a demonstration of onset in service or through an objective nexus opinion, service connection on a direct basis is not warranted.

Because the Veteran's hypertension was not demonstrated to have been clinically manifest to a compensable degree within the first year after her separation from her period of active naval service, service connection for hypertension cannot be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Inasmuch as the Veteran states that she experienced onset of hypertensive symptoms during her period of naval active service and continuity of pertinent symptoms thereafter to the present time, her statements are not deemed to be credible for purposes of establishing chronicity with active duty as they are contradicted by the contemporaneous medical evidence, which indicates no clinical diagnosis of hypertensive vascular disease manifest during any of her periods of active military service or within the one-year presumptive period following her naval service discharge in April 1985.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also, with respect to the impact of the Veteran's training as a nurse on the probative value of her statements, please refer to the Board's discussion under the "Additional considerations" section of this decision.  

As there is no objective medical evidence linking the appellant's post-service hypertension to her periods of active duty, service connection is not established for this disease.  In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  In this case, the Board finds that the preponderance of the evidence is against the appellant's claim and that, therefore, the provisions of 38 U.S.C.A. § 5107(b) (West 2002) and 38 C.F.R. § 3.102 (2013) regarding conferral of the benefit of the doubt are not applicable.  The claim for service connection for hypertension is therefore denied.  

Entitlement to service connection for Type II diabetes mellitus.

As relevant, the Veteran's Air Force Reserve medical records for her periods of ACDUTRA and INACDUTRA show normal findings as they relate to her endocrine system on medical examination in December 1979, with normal laboratory urinalysis findings demonstrating no presence of sugar in her urine.  A normal endocrine system was noted on officer commissioning examination in July 1980, with normal laboratory urinalysis findings.  Although the Veteran admitted to having a family history of diabetes, no clinical notes indicate onset of diabetes mellitus at any time during her active duty periods.  Separation medical examination in April 1985 revealed a normal endocrine system and no presence of sugar in her urine on urinalysis.

The Veteran's post-service medical records show normal endocrine system on VA medical examinations conducted in September 1987 and May 1989, in conjunction with the Veteran's employment as a VA nurse, which also show normal laboratory urinalysis findings in September 1987.  Several years afterward, approximately in 1997 - 1998, long after the one-year presumptive period had elapsed, the post-service medical records show diagnosis and treatment of the Veteran for Type II diabetes mellitus.  None of these records contain any objective medical opinion that establishes a nexus between the Veteran's diabetes and her periods of active military service.  

The Board has considered the foregoing and finds that the weight of the objective clinical evidence is against the Veteran's claim for VA compensation for Type II diabetes mellitus.  The Veteran's endocrine system was shown to be normal throughout active duty with no objective clinical evidence supporting a diagnosis of diabetes manifest to a compensable degree within one year following her separation from active naval service in April 1985.  As a medical nexus between her current diabetes has not been established through a demonstration of onset in service or through an objective nexus opinion, service connection on a direct basis is not warranted.

Because the Veteran's diabetes mellitus was not demonstrated to have been clinically manifest to a compensable degree within the first year after her separation from her period of active naval service, service connection for diabetes cannot be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Inasmuch as the Veteran states that she experienced onset of "pre-diabetic diabetes" symptoms during her period of naval active service and continuity of pertinent symptoms thereafter to the present time, her statements are not deemed to be credible for purposes of establishing chronicity with active duty as they are contradicted by the contemporaneous medical evidence, which indicates no objective laboratory findings of elevated sugar in her urine and no clinical diagnosis of diabetes mellitus manifest during any of her periods of active military service or within the one-year presumptive period following her naval service discharge in April 1985.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also, with respect to the impact of the Veteran's training as a nurse on the probative value of her statements, please refer to the Board's discussion under the "Additional considerations" section of this decision.  

As there is no objective medical evidence linking the appellant's post-service diabetes to her periods of active duty, service connection is not established for this disease.  In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  In this case, the Board finds that the preponderance of the evidence is against the appellant's claim and that, therefore, the provisions of 38 U.S.C.A. § 5107(b) (West 2002) and 38 C.F.R. § 3.102 (2013) regarding conferral of the benefit of the doubt are not applicable.  The claim for service connection for Type II diabetes mellitus is therefore denied.  


Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as an anxiety disorder.

As relevant, the Veteran's Air Force Reserve medical records for her periods of ACDUTRA and INACDUTRA show normal findings as they relate to her psychiatric system on medical examination in December 1979.  A normal psychiatric system was noted on officer commissioning examination in July 1980.  No clinical notes indicate onset of a chronic acquired psychiatric disorder at any time during her active duty periods.  Contemporaneous officer evaluation records during service also reflect no evident psychiatric problems or dysfunction.  Separation medical examination in April 1985 revealed a normal psychiatric system.

The Veteran's post-service medical records show normal psychiatric system on VA medical examinations conducted in September 1987 and May 1989, in conjunction with the Veteran's employment as a VA nurse.  Several years afterward, the post-service medical records show ongoing treatment for Axis I diagnoses of depression and anxiety and panic attacks, generally associated with life stressors relating to the death of her husband and medical, financial, occupational, and family concerns.  The Veteran has presented written accounts in which she reported being the victim of an abusive father during her childhood, of being unhappy and dissatisfied with her career as a naval officer in the nursing corps, and of being subjected to an unwanted sexual advance by a naval chaplain during service.  None of these records contain any objective medical opinion that establishes a nexus between the Veteran's Axis I psychiatric diagnoses and her periods of active military service or alleged stressors that occurred therein.  

The Board has considered the foregoing and finds that the weight of the objective clinical evidence is against the Veteran's claim for VA compensation for a chronic acquired psychiatric disorder.  The Veteran's psychiatric system was shown to be normal throughout active duty and for several years thereafter.  As a medical nexus between her current Axis I diagnoses has not been established through a demonstration of onset in service of a chronic psychiatric disorder or through an objective nexus opinion, service connection on a direct basis is not warranted.

Inasmuch as the Veteran states that she experienced onset of psychiatric symptoms during her period of naval active service and continuity of pertinent symptoms thereafter to the present time, her statements are not deemed to be credible for purposes of establishing chronicity with active duty as they are contradicted by the contemporaneous medical evidence, which indicates no objective diagnosis of a chronic Axis I psychiatric disorder manifest during any of her periods of active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also, with respect to the impact of the Veteran's training as a nurse on the probative value of her statements, please refer to the Board's discussion under the "Additional considerations" section of this decision.  

As there is no objective medical evidence linking the appellant's post-service Axis I psychiatric diagnoses to her periods of active duty, service connection for these mental disorders is not established.  In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  In this case, the Board finds that the preponderance of the evidence is against the appellant's claim and that, therefore, the provisions of 38 U.S.C.A. § 5107(b) (West 2002) and 38 C.F.R. § 3.102 (2013) regarding conferral of the benefit of the doubt are not applicable.  The claim for service connection for a chronic acquired psychiatric disorder is therefore denied.  

Entitlement to service connection for a chronic thyroid disorder.

As relevant, the Veteran's Air Force Reserve medical records for her periods of ACDUTRA and INACDUTRA show normal findings as they relate to her endocrine system on medical examination in December 1979.  A normal endocrine system was noted on officer commissioning examination in July 1980.  No clinical notes indicate onset of a chronic thyroid disorder at any time during her active duty periods.  Separation medical examination in April 1985 revealed a normal endocrine system.

The Veteran's post-service medical records show normal endocrine system on VA medical examinations conducted in September 1987 and May 1989, in conjunction with the Veteran's employment as a VA nurse.  Several years afterward, long after the one-year presumptive period had elapsed, the post-service medical records first demonstrate the presence of a thyroid disorder following a CT scan in February 2001, which revealed thyroid nodules and signs of early goiter development.  Thereafter, the Veteran's clinical records show ongoing diagnosis and treatment for thyroid dysfunction and disease.  None of these records contain any objective medical opinion that establishes a nexus between the Veteran's thyroid dysfunction and disease and her periods of active military service.  

The Board has considered the foregoing and finds that the weight of the objective clinical evidence is against the Veteran's claim for VA compensation for a chronic thyroid disorder.  The Veteran's endocrine system was shown to be normal throughout active duty with no objective clinical evidence supporting a diagnosis of chronic thyroid disease as an endocrinopathy manifest to a compensable degree within one year following her separation from active naval service in April 1985.  As a medical nexus between her current thyroid disease has not been established through a demonstration of onset in service or through an objective nexus opinion, service connection on a direct basis is not warranted.

Because the chronic thyroid disease was not demonstrated to have been clinically manifest to a compensable degree within the first year after her separation from her period of active naval service, service connection for this chronic endocrinopathy cannot be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Inasmuch as the Veteran states that she experienced onset of symptoms of a chronic thyroid disorder during her period of naval active service and continuity of pertinent symptoms thereafter to the present time, her statements are not deemed to be credible for purposes of establishing chronicity with active duty as they are contradicted by the contemporaneous medical evidence, which indicates no objective diagnosis of chronic thyroid disease manifest during any of her periods of active military service or within the one-year presumptive period following her naval service discharge in April 1985.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also, with respect to the impact of the Veteran's training as a nurse on the probative value of her statements, please refer to the Board's discussion under the "Additional considerations" section of this decision.  

As there is no objective medical evidence linking the appellant's post-service chronic thyroid dysfunction to her periods of active duty, service connection is not established for this disease.  In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  In this case, the Board finds that the preponderance of the evidence is against the appellant's claim and that, therefore, the provisions of 38 U.S.C.A. § 5107(b) (West 2002) and 38 C.F.R. § 3.102 (2013) regarding conferral of the benefit of the doubt are not applicable.  The claim for service connection for a chronic thyroid disorder is therefore denied.  

Entitlement to service connection for chronic venous insufficiency, claimed as thrombophlebitis.

As relevant, the Veteran's Air Force Reserve medical records for her periods of ACDUTRA and INACDUTRA show normal findings as they relate to her vascular system on medical examination in December 1979.  A normal vascular system was noted on officer commissioning examination in July 1980.  An April 1983 medical note shows that the Veteran was treated for an antecubital "knot" in her right upper extremity.  This nodule was attributed to a right superficial thrombophlebitis.  However, no further treatment was prescribed as the treating clinician expected the right superficial thrombophlebitis to fully resolve on its own.  Thereafter, no clinical notes indicate recurrence of the thrombophlebitic nodule or onset of a chronic vascular disorder, including venous insufficiency, at any time during her active duty periods.  Separation medical examination in April 1985 revealed a normal vascular system.

The Veteran's post-service medical records show normal vascular system on VA medical examinations conducted in September 1987 and May 1989, in conjunction with the Veteran's employment as a VA nurse.  Several years afterward, the post-service medical records show treatment for chronic venous insufficiency.  None of these records contain any objective medical opinion that establishes a nexus between the Veteran's chronic venous insufficiency and her periods of active military service or the single incident of right superficial thrombophlebitis that occurred therein.  

The Board has considered the foregoing and finds that the weight of the objective clinical evidence is against the Veteran's claim for VA compensation for chronic venous insufficiency.  The Veteran's vascular system was shown to be normal throughout active duty and for several years thereafter.  As a medical nexus between her current venous insufficiency has not been established through a demonstration of onset in service of this vascular disorder or through an objective nexus opinion, service connection on a direct basis is not warranted.

Inasmuch as the Veteran states that she experienced onset of venous insufficiency symptoms during her period of naval active service and continuity of pertinent symptoms thereafter to the present time, her statements are not deemed to be credible for purposes of establishing chronicity with active duty as they are contradicted by the contemporaneous medical evidence, which indicates no vascular abnormalities or objective diagnosis of venous insufficiency manifest during any of her periods of active military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also, with respect to the impact of the Veteran's training as a nurse on the probative value of her statements, please refer to the Board's discussion under the "Additional considerations" section of this decision.  

As there is no objective medical evidence linking the appellant's post-service diagnosis of chronic venous insufficiency to her periods of active duty, service connection for this vascular disorder is not established.  In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  In this case, the Board finds that the preponderance of the evidence is against the appellant's claim and that, therefore, the provisions of 38 U.S.C.A. § 5107(b) (West 2002) and 38 C.F.R. § 3.102 (2013) regarding conferral of the benefit of the doubt are not applicable.  The claim for service connection for chronic venous insufficiency, to include thrombophlebitis, is therefore denied.  

Additional considerations

To the extent that the Veteran attempts to relate her claimed medical disabilities to her period of honorable active service based on her own personal knowledge of medicine and her familiarity with her individual medical history, the Board notes that she is a registered nurse by training, with a baccalaureate of science degree and masters of science degree in nursing.  Proper appellate review requires discussion of the medical opinion of the appellant herself where the facts indicate that she possesses at least some measure of medical training.  Pond v. West, 12 Vet. App. 341 (1999).  

While noting her credentials as an R.N., the Veteran's claims file does not show her to be an expert in urology, cardiovascular medicine, endocrinology, or psychiatry.  Therefore, her medical training does not confer upon her the level of expertise to present opinions on medical issues that would be possessed by a licensed physician with a medical degree.  Her statements in this regard therefore carry only very limited probative weight and, as such, are outweighed by the objective medical record showing the actual clinical state of her genitourinary, cardiovascular, psychiatric, and endocrine systems during active service and, as relevant, during the one-year presumptive period following her separation from service in April 1985.  Furthermore, the Board must also consider the appellant's own vested pecuniary interests in the outcome of her claims and thusly finds that such interests likely render her nexus opinions to be subjective, biased, and non-objective; as such, they are therefore of limited probative value with regard to the issues on appeal.  See Pond, supra. 


ORDER

Service connection for a chronic kidney disorder, to include nephrolithiasis, renal colic, and chronic UTIs, is denied. 

Service connection for hypertension is denied.

Service connection for Type II diabetes mellitus is denied.

Service connection for a chronic acquired psychiatric disorder, claimed as anxiety disorder, is denied. 

Service connection for a chronic thyroid disorder is denied.

Service connection for chronic venous insufficiency, claimed as thrombophlebitis, is denied.


REMAND


The Veteran's service medical records show normal cardiac findings during Air Force Reserve examination in December 1979 and on Navy commissioning examination July 1980.  After entering active naval service, her medical records show that heart irregularities were detected on EKG study conducted in October 1981, which shows abnormal findings and a notation of sinus tachycardia.  A subsequent EKG performed in December 1981 revealed abnormal clinical findings that produced an assessment of tricuspid insufficiency and indications of a right heart murmur.  She was separated from active duty in April 1985.  Although there is no EKG examination pertinent to the first decade following the Veteran's service separation that addresses the clinical status of her heart, her current post-service medical records note that she has an ongoing heart murmur and a May 2008 EKG study produced a diagnosis of sinus tachycardia with occasional premature ventricular complexes.  The Veteran is a registered nurse and although there is no indication that she specializes in cardiac medicine, her implicit albeit subjectively biased contention that her EKG abnormalities represent a chronic disabling condition that is linked to her military service must be accorded some limited measure of probative value as medical evidence in its own right.  See Pond v. West, 12 Vet. App. 341 (1999).  What cannot be determined at this juncture, given the present state of the evidence, is whether or not these abnormalities represent an actual chronic disease or disability.  The Board notes, however, that a VA medical examination to answer this question and, if appropriate, provide a nexus opinion addressing this issue has not been provided to the claimant.  As previously noted, the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), presented a four-element test to determine when a VA examination must be provided.  Such development is warranted when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As all of these elements have been met, VA's duty to assist by providing a medical examination for a nexus opinion has been triggered.  Therefore, a remand for this sort of evidentiary development is appropriate for this specific issue.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should request that the Veteran identify all sources of cardiac treatment, both private and VA, from May 2008 (i.e., the date of the VA EKG examination showing the presence of sinus tachycardia) to the present.  After obtaining the appropriate waivers, the AOJ should make an effort to obtain copies of the VA and/or private medical records identified as pertinent to the Veteran's cardiac treatment that have not yet been associated with the evidence.  All records obtained must be associated with her claims folder.   

If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2.  Thereafter, schedule the Veteran for an appropriate VA medical examination in connection with the claim for service connection for a chronic heart condition, claimed as sinus tachycardia.  The examining clinician should review the Veteran's pertinent clinical history contained in her claims file.    

All tests and studies deemed appropriate by the examiner should be conducted.  Thereafter, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the examining clinician should present opinions as to the following questions:

Do the current EKG findings of heart murmur and sinus tachycardia with occasional premature ventricular complexes represent an actual cardiac disease or disability that is chronic in nature?

If so, then is it as likely as not that the Veteran's heart murmur and sinus tachycardia with occasional premature ventricular complexes had their onset during active duty in consideration of the service treatment records showing the presence of sinus tachycardia on EKG in October 1981 and mild tricuspid insufficiency with heart murmur on EKG in December 1981?  

The examiner should present a discussion that includes a detailed supportive rationale and explanation of the opinions presented.  If the examiner cannot provide the opinions without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim of entitlement to service connection for a chronic heart condition (claimed as sinus tachycardia) should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  If service connection remains denied, a supplemental statement of the case should be provided to the Veteran and her representative, they should be given an adequate opportunity to respond, and the case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


